            Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 1 of 39




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

YETI Coolers, LLC,                    Case 19-cv-00842

       Plaintiff,                     COMPLAINT FOR DAMAGES AND
                                      INJUNCTIVE RELIEF FOR:
       v.
                                        (1) TRADE DRESS INFRINGEMENT IN
South Jetty Products, LLC                   VIOLATION OF 15 U.S.C. § 1125(a);
d/b/a South Jetty Coolers,              (2) TRADE DRESS DILUTION IN
                                            VIOLATION OF 15 U.S.C. § 1125(c);
       Defendant.                       (3) TRADE DRESS DILUTION IN
                                            VIOLATION OF TEX. BUS. & COM.
                                            CODE § 16.103;
                                        (4) TRADEMARK INFRINGEMENT IN
                                            VIOLATION OF 15 U.S.C. § 1114(1);
                                        (5) TRADEMARK INFRINGEMENT IN
                                            VIOLATION OF 15 U.S.C. § 1125(a);
                                        (6) TRADEMARK DILUTION IN
                                            VIOLATION OF 15 U.S.C. § 1125(c);
                                        (7) TRADEMARK DILUTION IN
                                            VIOLATION OF TEX. BUS. & COM.
                                            CODE § 16.103;
                                        (8) UNFAIR COMPETITION AND FALSE
                                            DESIGNATION OF ORIGIN IN
                                            VIOLATION OF 15 U.S.C. § 1125(a);
                                        (9) COMMON LAW TRADE DRESS
                                            INFRINGEMENT;
                                        (10) COMMON LAW TRADEMARK
                                            INFRINGEMENT;
                                        (11) COMMON LAW UNFAIR
                                            COMPETITION;
                                        (12) COMMON LAW
                                            MISAPPROPRIATION; AND
                                        (13) UNJUST ENRICHMENT.

                                             Jury Trial Demanded
              Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 2 of 39




                                           COMPLAINT

         Plaintiff, YETI Coolers, LLC (“YETI”), for its complaint against South Jetty Products,

LLC d/b/a/ South Jetty Coolers (“South Jetty Coolers”), alleges as follows:

                                            The Parties

         1.      YETI is a company organized and existing under the laws of the State of

Delaware with a principal place of business at 7601 Southwest Parkway, Austin, TX 78735.

         2.      On information and belief, South Jetty Products, LLC is a company organized and

existing under the laws of the State of Texas with a principal place of business at 514

Regentview Drive, Houston, TX 77079. South Jetty Coolers maintains a Registered Agent in the

State of Texas. South Jetty Coolers may be served at its Registered Agent, Sam Pennington, at

514 Regentview Drive, Houston, TX 77079.

                                      Jurisdiction and Venue

         3.      This is a complaint for damages and injunctive relief based on South Jetty

Coolers’ advertisements, promotions, offers to sell, sales, distribution, manufacture, and/or

importing of coolers and drinkware, and includes multiple grounds for relief including trade

dress and trademark infringement, trade dress and trademark dilution, unfair competition and

false designation of origin, misappropriation, and unjust enrichment. This complaint arises

under the Texas Business & Commerce Code; the Trademark Act of 1946, 15 U.S.C. § 1051, et

seq. (“the Lanham Act”); federal common law; and state common law, including the law of

Texas.

         4.      This Court has subject matter jurisdiction over this action pursuant to at least 15

U.S.C. § 1121(a) and 28 U.S.C. §§ 1331, 1338(a) & (b), and 1367(a).




                                                  2
             Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 3 of 39




        5.      This Court has personal jurisdiction over South Jetty Coolers because, inter alia,

South Jetty Coolers is purposefully and intentionally availing itself of the privileges of doing

business in the State of Texas, including in this District. Among other things, (i) South Jetty

Coolers has advertised, marketed, promoted, offered for sale, sold, distributed, manufactured,

and/or imported, and continues to advertise, market, promote, offer for sale, sell, distribute,

manufacture, and/or import, infringing products to customers and/or potential customers,

including in this District, at least through South Jetty Coolers’ principal web sites,

https://www.southjettycoolers.com/,                   https://www.instagram.com/southjettycoolers/,

https://www.facebook.com/southjettycoolers,           and    https://twitter.com/South_Jetty,     and

https://www.amazon.com; (ii) South Jetty Coolers’ tortious acts giving rise to this lawsuit and

harm to YETI have occurred and are occurring in the State of Texas, including in this District,

(iii) on information and belief, South Jetty Coolers acted with knowledge that its unauthorized

use of YETI’s rights would cause harm to YETI in the State of Texas and in this District, and

(iv) South Jetty Coolers’ customers and/or potential customers reside in the State of Texas,

including in this District.

        6.      Venue is proper in this District pursuant to at least 28 U.S.C. §§ 1391(a)-(d).

                       General Allegations – YETI’s Intellectual Property

        7.      For years, YETI has continuously engaged in the design, development,

manufacture, promotion, and sale of its Roadie® and Tundra® coolers, including, for example,

the Roadie® 20 cooler, the Tundra® 45 cooler, and the Tundra® 65 cooler (collectively,

“Roadie® and Tundra® Coolers”). YETI created unique, distinctive, and non-functional designs

to use with YETI’s Roadie® and Tundra® Coolers. YETI has extensively and continuously

promoted and used these designs in the United States and Texas. Through that extensive and



                                                  3
             Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 4 of 39




continuous promotion and use, YETI’s designs have become a well-known indicator of the

origin and quality of YETI’s Roadie® and Tundra® Cooler products. YETI’s designs also have

acquired substantial secondary meaning in the marketplace and have become famous.              As

discussed in more detail below, YETI owns trade dress rights relating to its Roadie® and

Tundra® Cooler designs.

        8.      YETI has enjoyed significant sales of its Roadie® and Tundra® Coolers

throughout the United States, including sales to customers in the State of Texas. YETI has

invested significant resources in the design, development, manufacture, advertising, and

marketing of its Roadie® and Tundra® Coolers. The designs and features of YETI’s Roadie®

and Tundra® Coolers have received widespread and unsolicited public attention. For example,

the Roadie® and Tundra® Coolers have been featured in numerous newspaper, magazine, and

Internet articles.

        9.      The designs of the Roadie® and Tundra® Coolers have distinctive and non-

functional features that identify to consumers that the origin of the coolers is YETI. As a result

of at least YETI’s continuous and exclusive use of the designs of the Roadie® and Tundra®

Coolers, YETI’s marketing, advertising, and sales of the Roadie® and Tundra® Coolers, and the

highly valuable goodwill, substantial secondary meaning, and fame acquired as a result, YETI

owns trade dress rights in the designs and appearances of the Roadie® and Tundra® Coolers,

which consumers have come to uniquely associate with YETI.

        10.     Exemplary images of YETI’s Roadie® and Tundra® Coolers are shown below:




                                                4
Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 5 of 39




    Illustration 1: Exemplary Image of a YETI Roadie® Cooler.




    Illustration 2: Exemplary Images of YETI Tundra® Coolers.




                    YETI Tundra® 45 Cooler




                                5
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 6 of 39




                                    YETI Tundra® 65 Cooler

       11.     YETI has trade dress rights in the overall look, design, and appearance of its

Roadie® and Tundra® Coolers, which include the design and appearance of the style line on the

front of the coolers; the design and appearance of the style line on the back of the coolers; the

design and appearance of the front corners (with indentations) of the coolers; the design and

appearance of the style line above the front style line; the design and appearance of the ledge

around the perimeter of the cooler bodies; the design and appearance of the style line on each

side of the coolers; the color contrast and color combinations of the coolers; and the relationship

of these features to each other and to other features.

       12.     For years, YETI has also continuously engaged in the design, development,

manufacture, promotion, and sale of its insulated drinkware, including its 30 oz. Rambler®

Tumbler and 20 oz. Rambler® Tumbler (collectively, “Rambler® Drinkware”). YETI created

unique, distinctive, and non-functional designs to use with YETI’s Rambler® Drinkware. YETI

has extensively and continuously promoted and used these designs in the United States and in

Texas. Through that extensive and continuous promotion and use, YETI’s designs have become

well-known indicators of the origin and quality of YETI’s Rambler® Drinkware products.

YETI’s designs also have acquired substantial secondary meaning in the marketplace and have


                                                  6
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 7 of 39




become famous. As discussed in more detail below, YETI owns trade dress rights relating to its

Rambler® Drinkware designs.

       13.     YETI has enjoyed significant sales of the Rambler® Drinkware throughout the

United States, including sales to customers in the State of Texas. YETI has invested significant

resources in the design, development, manufacture, advertising, and marketing of the Rambler®

Drinkware. The designs and features of the Rambler® Drinkware have received widespread and

unsolicited public attention.   For example, the Rambler® Drinkware have been featured in

numerous newspaper, magazine, and Internet articles.

       14.     The designs of the Rambler® Drinkware are distinctive and non-functional and

identify to consumers that the origin of the Rambler® Drinkware is YETI. As a result of at least

YETI’s continuous and exclusive use of the Rambler® Drinkware, YETI’s marketing,

advertising, and sales of the Rambler® Drinkware, and the highly valuable goodwill, substantial

secondary meaning, and fame acquired as a result, YETI owns trade dress rights in the designs

and appearances of the Rambler® Drinkware, which consumers have come to uniquely associate

with YETI.

       15.     Exemplary images of a YETI 30 oz. Rambler® Tumbler are shown below:




                                               7
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 8 of 39




          Illustration 3: Exemplary Images of a YETI 30 oz. Rambler® Tumbler.




       16.    YETI has trade dress rights in the overall look, design, and appearance of the

YETI 30 oz. Rambler® Tumbler, which includes the design and appearance of the curves, tapers,

and lines in the YETI 30 oz. Rambler® Tumbler; the design and appearance of the profile of the

YETI 30 oz. Rambler® Tumbler; the design and appearance of the walls of the YETI 30 oz.

Rambler® Tumbler; the design and appearance of the rim of the YETI 30 oz. Rambler®

Tumbler; the design, appearance, and placement of the taper in the side wall of the YETI 30 oz.
                                              8
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 9 of 39




Rambler® Tumbler; the design, appearance, and placement of the upper portion, mid portion,

and bottom portion of the side wall of the YETI 30 oz. Rambler® Tumbler; the design,

appearance, and placement of the style line around the base of the YETI 30 oz. Rambler®

Tumbler; the design, appearance, and placement of the tab on the lid of the YETI 30 oz.

Rambler® Tumbler; the design, appearance, and placement of the drinking opening on the lid of

the YETI 30 oz. Rambler® Tumbler; the design, appearance, and placement of the top plane of

the lid of the YETI 30 oz. Rambler® Tumbler; the design, appearance, and placement of the side

walls of the lid of the YETI 30 oz. Rambler® Tumbler; the color contrast and color combinations

of the YETI 30 oz. Rambler® Tumbler and the tumbler lid of the YETI 30 oz. Rambler®

Tumbler; and the relationship of these features to each other and to other features.

       17.     Exemplary images of a YETI 20 oz. Rambler® Tumbler are shown below:




                                                 9
         Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 10 of 39




             Illustration 4: Exemplary Images of YETI 20 oz. Rambler® Tumbler.




       18.      YETI has trade dress rights in the overall look, design, and appearance of the

YETI 20 oz. Rambler® Tumbler, which includes the design and appearance of the curves, tapers,

and lines in the YETI 20 oz. Rambler® Tumbler; the design and appearance of the profile of the

YETI 20 oz. Rambler® Tumbler; the design and appearance of the walls of the YETI 20 oz.

                                              10
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 11 of 39




Rambler® Tumbler; the design and appearance of the rim of the YETI 20 oz. Rambler®

Tumbler; the design, appearance, and placement of the taper in the side wall of the YETI 20 oz.

Rambler® Tumbler; the design, appearance, and placement of the style line around the base of

the YETI 20 oz. Rambler® Tumbler; the design, appearance, and placement of the tab on the lid

of the YETI 20 oz. Rambler® Tumbler; the design, appearance, and placement of the drinking

opening on the lid of the YETI 20 oz. Rambler® Tumbler; the design, appearance, and

placement of the top plane of the lid of the YETI 20 oz. Rambler® Tumbler; the design,

appearance, and placement of the side walls of the lid of the YETI 20 oz. Rambler® Tumbler;

the color contrast and color combinations of the YETI 20 oz. Rambler® Tumbler and the

tumbler lid of the YETI 20 oz. Rambler® Tumbler; and the relationship of these features to each

other and to other features.

       19.     As a result of YETI’s exclusive, continuous, and substantial use, advertising, and

sales of its Roadie® and Tundra® Coolers and Rambler® Drinkware products bearing YETI’s

trade dress, and the publicity and attention that has been paid to YETI’s trade dress, YETI’s trade

dress has become famous and has acquired valuable goodwill and substantial secondary meaning

in the marketplace, as consumers have come to uniquely associate YETI’s trade dress as a source

identifier of YETI.

       20.     YETI has also used the trademark “YETI” throughout the United States and the

State of Texas in connection with its goods and services, including at least its portable coolers

and beverageware.

       21.     In view of YETI’s extensive and continuous use of “YETI,” consumers have

come to associate “YETI” as a source identifier of YETI, and YETI owns trademark rights in

this mark. Further, YETI owns several trademark registrations, including



                                                11
Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 12 of 39




   i.   Trademark Registration No. 3,203,869 (“the ‘869 Registration”) for “YETI”

        for portable coolers;

  ii.   Trademark Registration No. 4,948,370 (“the ‘370 Registration”) for


                                 for clothing, namely, t-shirts, jerseys, shorts, hats,

        caps, sweatshirts, socks, jackets;

 iii.   Trademark Registration No. 4,948,371 (“the ‘371 Registration”) for “YETI”

        for clothing, namely, t-shirts, jerseys, shorts, hats, caps, sweatshirts, socks,

        jackets;

  iv.   Trademark Registration No. 5,330,469 (“the ‘469 Registration”) for


                            for custom imprinting of tumblers, jugs and mugs; custom

        imprinting of beverageware; custom imprinting of drink holders; custom

        imprinting of insulated food and drink containers; custom imprinting of

        portable coolers;

  v.    Trademark Registration No. 5,341,587 (“the ‘587 Registration”) for “YETI”

        for metal strapping or tie downs; metal locks for coolers; metal latches; parts

        for portable coolers, namely, corner chocks primarily made of metal;

  vi.   Trademark Registration No. 5,370,283 (“the ‘283 Registration”) for “YETI”

        for backpacks; hunting bags; kill bags, namely, hunter's game bags; catch

        bags, namely, angler's game bags; wallets;

 vii.   Trademark Registration No. 5,392,333 (“the ‘333 Registration”) for “YETI”

        for custom imprinting of tumblers, jugs and mugs; custom imprinting of

        beverageware; custom imprinting of drink holders; custom imprinting of

        insulated food and drink containers; custom imprinting of portable coolers;

                                     12
         Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 13 of 39




          viii.    Trademark Registration No. 5,438,798 (“the ‘798 Registration”) for “YETI”

                   for seat cushions; non-metal locks for coolers; non-metal latches; parts for

                   portable coolers, namely, plastic corner chocks;

            ix.    Trademark Registration No. 5,521,939 (“the ‘939 Registration”) for “YETI”

                   for providing a website featuring non-downloadable videos in the fields of

                   hunting, adventure, nature, outdoors, sports, camping, hiking, and fishing;

                   Providing on-line videos featuring hunting, adventure, nature, outdoors,

                   sports, camping, hiking, and fishing, not downloadable; Entertainment

                   services, namely, providing a web site featuring non-downloadable hunting,

                   adventure, nature, outdoors, sports, camping, hiking, and fishing themed

                   photographs and videos; Education services, namely, providing on-line non-

                   downloadable videos in the field of hunting, adventure travel, nature travel,

                   outdoors recreational activities, sports, camping, hiking, and fishing;

                   Educational services, namely, providing information in the fields of hunting,

                   outdoors recreational activities, sports, camping, hiking, and fishing; and

            x.     Trademark Registration No. 5,601,737 (“the ‘737 Registration”) for


                                     for shirts; t-shirts; hats; sun shirts; caps; sweatshirts;

                   hooded sweatshirts; shorts; vests.

Copies of these trademark registrations are attached as Exhibits 1-10. Additionally, the ‘869,

‘370, and ‘371 Registrations are incontestable pursuant to Section 15 of the Lanham Act, 15

U.S.C. § 1065, and thus serve as conclusive evidence of their validity and of YETI’s exclusive

rights to use these marks in commerce pursuant to 15 U.S.C. § 1115(b). YETI also has common

law rights in the “YETI” trademark based on YETI’s use of “YETI” in commerce in connection


                                              13
         Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 14 of 39




with YETI’s goods and services, including, inter alia, portable coolers and beverageware.

YETI’s rights in the “YETI” trademark, including the ‘869 Registration, the ‘370 Registration,

the ‘371 Registration, the ‘469 Registration, the ‘587 Registration, the ‘283 Registration, the

‘333 Registration, the ‘798 Registration, the ‘939 Registration, and the ‘737 Registration, and its

common law rights, are collectively referred to as “YETI’s Trademarks.”

       22.     As a result of, inter alia, YETI’s exclusive, continuous and substantial use of

YETI’s Trademarks, YETI’s exclusive, continuous, and substantial advertising and promoting of

products bearing YETI’s Trademarks, and the publicity and attention that has been paid to

YETI’s Trademarks, these trademarks have become famous in the United States and have

acquired valuable goodwill and substantial secondary meaning in the marketplace, as consumers

have come to uniquely associate YETI’s Trademarks as source identifiers of YETI.

                   General Allegations – South Jetty Coolers’ Unlawful Activities

       23.     South Jetty Coolers has purposefully advertised, marketed, promoted, offered for

sale, sold, distributed, manufactured, and/or imported, and continues to advertise, market,

promote, offer for sale, sell, distribute, manufacture, and/or import, products that violate YETI’s

rights, including YETI’s trade dress rights.       South Jetty Coolers’ infringing products are

confusingly similar imitations of YETI’s products.

       24.     South Jetty Coolers has also unlawfully used and continues to unlawfully use

YETI’s Trademarks and/or colorable imitations thereof, including using at least “South Jetty”

and “South Jetty Coolers,” in inter alia, advertising, promoting, offering to sell, selling, and

distributing South Jetty Coolers’ infringing products, and is thereby infringing and diluting

YETI’s Trademarks and intentionally trading on YETI’s goodwill. South Jetty Coolers’ actions

have all been without the authorization of YETI.



                                                14
            Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 15 of 39




          25.    South Jetty Coolers’ infringing hard cooler products include at least its 20L

   cooler, 45L cooler, and 65L cooler. Exemplary images of South Jetty Coolers’ infringing hard

   cooler products are shown below:

Illustration 5: Exemplary Image of South Jetty Coolers’ Infringing 20L, 45L, and 65L Hard Cooler
          Products from https://www.southjettycoolers.com/ and https://www.amazon.com.




South Jetty Coolers 20L
                           South Jetty Coolers 45L Cooler        South Jetty Coolers 65L Cooler
        Cooler

          26.    South Jetty Coolers’ infringing drinkware products include at least its 30 oz.

   tumblers and 20 oz. tumblers. Exemplary images of South Jetty Coolers’ infringing drinkware

   products are shown below:

       Illustration 6: Exemplary Images of South Jetty Coolers’ Infringing 30 oz. Tumbler
                   Products from https://www.instagram.com/southjettycoolers/.




                                               15
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 16 of 39




    Illustration 7: Exemplary Images of South Jetty Coolers’ Infringing 20 oz. Tumbler
                Products from https://www.instagram.com/southjettycoolers/.




       27.     As a result of South Jetty Coolers’ activities, there is a likelihood of confusion

between South Jetty Coolers and its products on the one hand, and YETI and its products on the

other hand.

       28.     YETI used its trade dress and Trademarks extensively and continuously before

South Jetty Coolers began advertising, promoting, offering to sell, selling, distributing,

manufacturing, and/or importing its infringing products. Moreover, YETI’s trade dress and

Trademarks became famous and acquired secondary meaning in the United States and in the

State of Texas generally and in geographic areas in Texas before South Jetty Coolers

commenced its unlawful use of YETI’s trade dress and Trademarks.

                                       Count I:
      Trade Dress Infringement under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)

       29.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

28 as though fully set forth herein.


                                               16
            Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 17 of 39




       30.      South Jetty Coolers’ advertisements, promotions, offers to sell, sales, distribution,

manufacture, and/or importing of the infringing products violate § 43(a) of the Lanham Act, 15

U.S.C. § 1125(a), by infringing YETI’s trade dress. South Jetty Coolers’ use of YETI’s trade

dress and/or colorable imitations thereof is likely to cause confusion, mistake, or deception as to

the affiliation, connection, and/or association of South Jetty Coolers with YETI and as to the

origin, sponsorship, and/or approval of the infringing products, at least by creating the false and

misleading impression that the infringing products are manufactured by, authorized by, or

otherwise associated with YETI.

       31.      YETI’s trade dress is entitled to protection under the Lanham Act. YETI’s trade

dress includes unique, distinctive, and non-functional designs.         YETI has extensively and

continuously promoted and used its trade dress in the United States. Through that extensive and

continuous use, YETI’s trade dress has become a well-known indicator of the origin and quality

of YETI’s products. YETI’s trade dress has also acquired substantial secondary meaning in the

marketplace. Moreover, YETI’s trade dress acquired this secondary meaning before South Jetty

Coolers commenced its unlawful use of YETI’s trade dress in connection with the infringing

products.

       32.      South Jetty Coolers’ use of YETI’s trade dress and/or colorable imitations thereof

has caused and, unless enjoined, will continue to cause substantial and irreparable injury to YETI

for which YETI has no adequate remedy at law, including at least substantial and irreparable

injury to the goodwill and reputation for quality associated with YETI’s trade dress, YETI’s

products, and YETI.

       33.      On information and belief, South Jetty Coolers’ use of YETI’s trade dress and/or

colorable imitations thereof has been intentional, willful, and malicious. South Jetty Coolers’



                                                 17
           Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 18 of 39




bad faith is evidenced at least by the similarity of the infringing products to YETI’s trade dress

and by South Jetty Coolers’ continuing disregard for YETI’s rights.

       34.      YETI is entitled to injunctive relief, and YETI is entitled to recover at least South

Jetty Coolers’ profits, YETI’s actual damages, enhanced damages, costs, and reasonable attorney

fees under at least 15 U.S.C. §§ 1125(a), 1116, and 1117.

                                          Count II:
           Trade Dress Dilution under § 43(c) of the Lanham Act, 15 U.S.C. § 1125(c)

       35.      YETI realleges and incorporates the allegations set forth in paragraphs 1 through

34 as though fully set forth herein.

       36.      Based on the activities described above, including, for example, South Jetty

Coolers’     advertising,   marketing,   promoting,   offering   for   sale,   selling,   distributing,

manufacturing, and/or importing the infringing products, South Jetty Coolers is likely to dilute,

have diluted, and continue to dilute YETI’s famous trade dress in violation of § 43(c) of the

Lanham Act, 15 U.S.C. § 1125(c). South Jetty Coolers’ use of YETI’s trade dress and/or

colorable imitations thereof is likely to cause, and has caused, dilution of YETI’s famous trade

dress at least by eroding the public’s exclusive identification of YETI’s famous trade dress with

YETI and YETI’s products, by lessening the capacity of YETI’s famous trade dress to identify

and distinguish YETI’s products, by associating YETI’s trade dress with products of inferior

quality, and by impairing the distinctiveness of YETI’s famous trade dress.

       37.      YETI’s trade dress is famous and is entitled to protection under the Lanham Act.

YETI’s trade dress includes unique, distinctive, and non-functional designs. YETI’s trade dress

has acquired distinctiveness through YETI’s extensive and continuous promotion and use of

YETI’s trade dress in the United States. Through that extensive and continuous use, YETI’s

trade dress has become a famous well-known indicator of the origin and quality of YETI’s

                                                 18
           Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 19 of 39




products throughout the United States, and is widely recognized by the general consuming public

as a designation of the source of YETI and YETI’s products. YETI’s trade dress has also

acquired substantial secondary meaning in the marketplace.         Moreover, YETI’s trade dress

became famous and acquired this secondary meaning before South Jetty Coolers commenced its

unlawful use of YETI’s trade dress in connection with the infringing products.

       38.      South Jetty Coolers’ use of YETI’s trade dress and/or colorable imitations thereof

has caused, and, unless enjoined, will continue to cause, substantial and irreparable injury to

YETI for which YETI has no adequate remedy at law, including at least substantial and

irreparable injury to the goodwill and reputation for quality associated with YETI’s trade dress,

YETI’s products, and YETI.

       39.      On information and belief, South Jetty Coolers’ use of YETI’s trade dress and/or

colorable imitations thereof has been intentional, willful, and malicious. South Jetty Coolers’

bad faith is evidenced at least by the similarity of the infringing products to YETI’s trade dress

and South Jetty Coolers’ continuing disregard for YETI’s rights.

       40.      YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

South Jetty Coolers’ profits, YETI’s actual damages, enhanced profits and damages, costs, and

reasonable attorney fees under at least 15 U.S.C. §§ 1125(c), 1116, and 1117.

                                          Count III:
                  Trade Dress Dilution Under Tex. Bus. & Com. Code § 16.103

       41.      YETI realleges and incorporates the allegations set forth in paragraphs 1 through

40 as though fully set forth herein.

       42.      Based on the activities described above, including, for example, South Jetty

Coolers’     advertising,   marketing,   promoting,   offering   for   sale,   selling,   distributing,

manufacturing, and/or importing the infringing products, South Jetty Coolers is likely to dilute,

                                                 19
         Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 20 of 39




have diluted, and continue to dilute YETI’s trade dress in violation of § 16.103 of the Texas

Business & Commerce Code. South Jetty Coolers’ use of YETI’s trade dress and/or colorable

imitations thereof is likely to cause, and has caused, dilution of YETI’s famous trade dress at

least by eroding the public’s exclusive identification of YETI’s famous trade dress with YETI,

by lessening the capacity of YETI’s famous trade dress to identify and distinguish YETI’s

products, by associating YETI’s trade dress with products of inferior quality, and by impairing

the distinctiveness of YETI’s famous trade dress.

       43.     YETI’s trade dress is famous and is entitled to protection under Texas law.

YETI’s trade dress includes unique, distinctive, and non-functional designs.          YETI has

extensively and continuously promoted and used its trade dress in the United States and in the

State of Texas. Through that extensive and continuous use, YETI’s trade dress has become a

famous well-known indicator of the origin and quality of YETI’s products in the United States

and in the State of Texas generally and in geographic areas in Texas, and YETI’s trade dress is

widely recognized by the public throughout Texas and in geographic areas in Texas as a

designation of the source of YETI and YETI’s products. YETI’s trade dress has also acquired

substantial secondary meaning in the marketplace, including in the State of Texas and in

geographic areas in Texas. Moreover, YETI’s trade dress became famous and acquired this

secondary meaning before South Jetty Coolers commenced its unlawful use of YETI’s trade

dress in connection with the infringing products.

       44.     South Jetty Coolers’ use of YETI’s trade dress and/or colorable imitations thereof

has caused, and, unless enjoined, will continue to cause, substantial and irreparable injury to

YETI for which YETI has no adequate remedy at law, including at least substantial and




                                               20
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 21 of 39




irreparable injury to the goodwill and reputation for quality associated with YETI’s trade dress,

YETI’s products, and YETI.

       45.     On information and belief, South Jetty Coolers’ use of YETI’s trade dress and/or

colorable imitations thereof has been intentional, willful, and malicious. South Jetty Coolers’

bad faith is evidenced at least by the similarity of the infringing products to YETI’s trade dress

and by South Jetty Coolers’ continuing disregard for YETI’s rights.

       46.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

South Jetty Coolers’ profits, YETI’s actual damages, enhanced profits and damages, and

reasonable attorney fees under at least Tex. Bus. & Com. Code § 16.104.

                                     Count IV:
      Trademark Infringement under § 32(1) of the Lanham Act, 15 U.S.C. § 1114(1)

       47.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

46 as though fully set forth herein.

       48.     Based on the activities described above, including, for example, South Jetty

Coolers using YETI’s federally registered trademarks, including at least the trademarks protected

by the ‘869 Registration, the ‘370 Registration, the ‘371 Registration, the ‘469 Registration, the

‘587 Registration, the ‘283 Registration, the ‘333 Registration, the ‘798 Registration, the ‘939

Registration, and the ‘737 Registration, and/or colorable imitations thereof, including using at

least “South Jetty” and “South Jetty Coolers,” in connection with advertising, promoting,

offering for sale, selling, distributing, manufacturing, and/or importing the infringing products,

South Jetty Coolers has infringed YETI’s federally registered trademarks under § 32(1) of the

Lanham Act, 15 U.S.C. § 1114(1). South Jetty Coolers’ use of YETI’s federally registered

trademarks, including through reproductions, copies, and/or colorable imitations thereof is likely

to cause confusion, or to cause mistake, or to deceive.

                                                21
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 22 of 39




       49.     South Jetty Coolers’ use of YETI’s federally registered trademarks, including

through reproductions, copies, and/or colorable imitations thereof, has caused and, unless

enjoined, will continue to cause substantial and irreparable injury to YETI for which YETI has

no adequate remedy at law, including at least substantial and irreparable injury to the goodwill

and reputation for quality associated with YETI’s federally registered trademarks, YETI’s

products, and YETI.

       50.     On information and belief, South Jetty Coolers’ use of YETI’s federally registered

trademarks, including through reproductions, copies, and/or colorable imitations thereof, has

been intentional, willful, and malicious. South Jetty Coolers’ bad faith is evidenced at least by

South Jetty Coolers’ unlawful use of YETI’s federally registered trademarks and/or colorable

imitations thereof in an effort to sell the infringing products, South Jetty Coolers’ infringements

of YETI’s other rights, and South Jetty Coolers’ continuing disregard for YETI’s rights.

       51.     YETI is entitled to injunctive relief, and YETI is entitled to recover at least South

Jetty Coolers’ profits, YETI’s actual damages, enhanced damages, costs, and reasonable attorney

fees under at least 15 U.S.C. §§ 1114(1), 1116, and 1117.

                                     Count V:
      Trademark Infringement under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)

       52.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

51 as though fully set forth herein.

       53.     Based on the activities described above, including, for example, South Jetty

Coolers’ use of YETI’s Trademarks and/or colorable imitations thereof, including using at least

“South Jetty” and “South Jetty Coolers,” South Jetty Coolers violates § 43(a) of the Lanham Act,

15 U.S.C. § 1125(a). South Jetty Coolers’ use of YETI’s Trademarks and/or colorable imitations

thereof is likely to cause confusion, mistake, or deception as to the affiliation, connection, and/or

                                                 22
            Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 23 of 39




association of South Jetty Coolers with YETI and as to the origin, sponsorship, and/or approval

of the infringing products, at least by creating the false and misleading impression that the

infringing products are manufactured by, authorized by, or otherwise associated with YETI.

       54.      YETI’s Trademarks are entitled to protection under the Lanham Act. YETI’s

Trademarks are inherently distinctive. YETI has extensively and continuously promoted and

used YETI’s Trademarks in the United States. Through that extensive and continuous use,

YETI’s Trademarks have become well-known indicators of the origin and quality of YETI’s

products.     YETI’s Trademarks have also acquired substantial secondary meaning in the

marketplace. Moreover, YETI’s Trademarks acquired this secondary meaning before South

Jetty Coolers commenced its unlawful use of YETI’s Trademarks and/or colorable imitations

thereof in connection with the infringing products.

       55.      South Jetty Coolers’ use of YETI’s Trademarks, including through reproductions,

copies, and/or colorable imitations thereof, has caused and, unless enjoined, will continue to

cause substantial and irreparable injury to YETI for which YETI has no adequate remedy at law,

including at least substantial and irreparable injury to the goodwill and reputation for quality

associated with YETI’s Trademarks, YETI’s products, and YETI.

       56.      On information and belief, South Jetty Coolers’ use of YETI’s Trademarks,

including through reproductions, copies, and/or colorable imitations thereof, has been

intentional, willful, and malicious. South Jetty Coolers’ bad faith is evidenced at least by South

Jetty Coolers’ unlawful use of YETI’s Trademarks and/or colorable imitations thereof to sell the

infringing products, South Jetty Coolers’ infringement of YETI’s other rights, and South Jetty

Coolers’ continuing disregard for YETI’s rights.




                                               23
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 24 of 39




       57.     YETI is entitled to injunctive relief, and YETI is entitled to recover at least South

Jetty Coolers’ profits, YETI’s actual damages, enhanced damages, costs, and reasonable attorney

fees under at least 15 U.S.C. §§ 1125(a), 1116, and 1117.

                                      Count VI:
         Trademark Dilution under § 43(c) of the Lanham Act, 15 U.S.C. § 1125(c)

       58.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

57 as though fully set forth herein.

       59.     Based on the activities described above, including, for example, South Jetty

Coolers’ use of YETI’s Trademarks and/or colorable imitations thereof, including using at least

“South Jetty” and “South Jetty Coolers,” South Jetty Coolers is likely to dilute, has diluted, and

continues to dilute YETI’s famous Trademarks in violation of § 43(c) of the Lanham Act, 15

U.S.C. § 1125(c).      South Jetty Coolers’ use of YETI’s Trademarks, including through

reproductions, copies, and/or colorable imitations thereof, is likely to cause, and has caused,

dilution of YETI’s famous Trademarks at least by eroding the public’s exclusive identification of

YETI’s famous Trademarks with YETI and YETI’s products, by lessening the capacity of

YETI’s famous Trademarks to identify and distinguish YETI’s products, by associating YETI’s

Trademarks with products of inferior quality, and by impairing the distinctiveness of YETI’s

famous Trademarks.

       60.     YETI’s Trademarks are famous and are entitled to protection under the Lanham

Act. YETI’s Trademarks are inherently distinctive. YETI’s Trademarks also have acquired

distinctiveness through YETI’s extensive and continuous promotion and use of YETI’s

Trademarks in the United States.        Through that extensive and continuous use, YETI’s

Trademarks have become famous, well-known indicators of the origin and quality of YETI’s

products throughout the United States, and are widely recognized by the general consuming

                                                24
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 25 of 39




public as a designation of the source of YETI and YETI’s products. YETI’s Trademarks have

also acquired substantial secondary meaning in the marketplace. Moreover, YETI’s Trademarks

became famous and acquired this secondary meaning before South Jetty Coolers commenced its

unlawful use of YETI’s Trademarks and/or colorable imitations thereof in connection with the

infringing products.

       61.     South Jetty Coolers’ use of YETI’s Trademarks, including through reproductions,

copies, and/or colorable imitations thereof, has caused, and, unless enjoined, will continue to

cause, substantial and irreparable injury to YETI for which YETI has no adequate remedy at law,

including at least substantial and irreparable injury to the goodwill and reputation for quality

associated with YETI’s Trademarks, YETI’s products, and YETI.

       62.     On information and belief, South Jetty Coolers’ use of YETI’s Trademarks,

including through reproductions, copies, and/or colorable imitations thereof, has been

intentional, willful, and malicious. South Jetty Coolers’ bad faith is evidenced at least by South

Jetty Coolers’ unlawful use of YETI’s Trademarks and/or colorable imitations thereof to sell the

infringing products, South Jetty Coolers’ infringement of YETI’s other rights, and South Jetty

Coolers’ continuing disregard for YETI’s rights.

       63.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

South Jetty Coolers’ profits, YETI’s actual damages, enhanced profits and damages, costs, and

reasonable attorney fees under at least 15 U.S.C. §§ 1125(c), 1116, and 1117.

                                       Count VII:
                 Trademark Dilution under Tex. Bus. & Com. Code § 16.103

       64.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

63 as though fully set forth herein.




                                                25
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 26 of 39




       65.     Based on the activities described above, including, for example, South Jetty

Coolers’ use of YETI’s Trademarks and/or colorable imitations thereof, including using at least

“South Jetty” and “South Jetty Coolers,” South Jetty Coolers is likely to dilute, has diluted, and

continues to dilute YETI’s Trademarks in violation § 16.103 of the Texas Business & Commerce

Code. South Jetty Coolers’ use of YETI’s Trademarks and/or colorable imitations thereof is

likely to cause, and has caused, dilution of YETI’s famous Trademarks at least by eroding the

public’s exclusive identification of YETI’s Trademarks with YETI, by lessening the capacity of

YETI’s famous Trademarks to identify and distinguish YETI’s products, and by impairing the

distinctiveness of YETI’s famous Trademarks.

       66.     YETI’s Trademarks are famous and are entitled to protection under Texas law.

YETI has extensively and continuously promoted and used its Trademarks in the United States

and in the State of Texas. Through that extensive and continuous use, YETI’s Trademarks have

become famous and well-known indicators of the origin and quality of YETI’s products in the

United States and in the State of Texas generally and in geographic areas in Texas, and YETI’s

Trademarks are widely recognized by the public throughout Texas and in geographic areas in

Texas as a designation of the source of YETI and YETI’s products. YETI’s Trademarks have

also acquired substantial secondary meaning in the marketplace, including in the State of Texas

and in geographic areas in Texas. Moreover, YETI’s Trademarks became famous and acquired

this secondary meaning before South Jetty Coolers commenced its unlawful use of YETI’s

Trademarks and/or colorable imitations thereof in connection with the infringing products.

       67.     South Jetty Coolers’ use of YETI’s Trademarks and/or colorable imitations

thereof has caused, and, unless enjoined, will continue to cause, substantial and irreparable injury

to YETI for which YETI has no adequate remedy at law, including at least substantial and



                                                26
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 27 of 39




irreparable injury to the goodwill and reputation for quality associated with YETI’s Trademarks,

YETI’s products, and YETI.

       68.     On information and belief, South Jetty Coolers’ use of YETI’s Trademarks and/or

colorable imitations thereof has been intentional, willful, and malicious. South Jetty Coolers’

bad faith is evidenced at least by South Jetty Coolers’ unlawful use of YETI’s Trademarks

and/or colorable imitations thereof to sell the infringing products, and by South Jetty Coolers’

continuing disregard for YETI’s rights.

       69.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

South Jetty Coolers’ profits, YETI’s actual damages, enhanced profits and damages, and

reasonable attorney fees under at least Tex. Bus. & Com. Code § 16.104.

                                       Count VIII:
              Unfair Competition and False Designation of Origin under § 43(a)
                         of the Lanham Act, 15 U.S.C. § 1125(a)

       70.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

69 as though fully set forth herein.

       71.     South Jetty Coolers’ advertisements, marketing, promotions, offers to sell, sales,

distribution, manufacture, and/or importing of the infringing products, in direct competition with

YETI, violate § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) and constitute unfair competition

and false designation of origin, at least because South Jetty Coolers has obtained an unfair

advantage as compared to YETI through South Jetty Coolers’ use of YETI’s trade dress and

Trademarks and/or colorable imitations thereof, including at least “South Jetty” and “South Jetty

Coolers,” and because such use is likely to cause consumer confusion as to the origin,

sponsorship, and/or affiliation of South Jetty Coolers’ infringing products, at least by creating the




                                                 27
         Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 28 of 39




false and misleading impression that its infringing products are manufactured by, authorized by,

or otherwise associated with YETI.

       72.    YETI’s trade dress and YETI’s Trademarks are entitled to protection under the

Lanham Act. YETI’s trade dress includes unique, distinctive, and non-functional designs. YETI

has extensively and continuously promoted and used its trade dress and Trademarks in the

United States. Through that extensive and continuous use, YETI’s trade dress and YETI’s

Trademarks have become well-known indicators of the origin and quality of YETI’s products.

YETI’s trade dress and YETI’s Trademarks have also acquired substantial secondary meaning in

the marketplace. Moreover, YETI’s trade dress and YETI’s Trademarks acquired this secondary

meaning before South Jetty Coolers commenced its unlawful use of YETI’s trade dress and

YETI’s Trademarks in connection with the infringing products.

       73.    South Jetty Coolers’ use of YETI’s trade dress and Trademarks and/or colorable

imitations thereof has caused and, unless enjoined, will continue to cause substantial and

irreparable injury to YETI for which YETI has no adequate remedy at law, including at least

substantial and irreparable injury to the goodwill and reputation for quality associated with

YETI’s trade dress, YETI’s Trademarks, YETI’s products, and YETI.

       74.    On information and belief, South Jetty Coolers’ use of YETI’s trade dress and

Trademarks and colorable imitations thereof has been intentional, willful, and malicious. South

Jetty Coolers’ bad faith is evidenced at least by the similarity of the infringing products to

YETI’s trade dress and by South Jetty Coolers’ continuing disregard for YETI’s rights.

       75.    YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

South Jetty Coolers’ profits, YETI’s actual damages, enhanced damages, costs, and reasonable

attorney fees under at least 15 U.S.C. §§ 1125(a), 1116, and 1117.



                                               28
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 29 of 39




                                       Count IX:
                            Common Law Trade Dress Infringement

       76.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

75 as though fully set forth herein.

       77.     South Jetty Coolers’ advertisements, marketing, promotions, offers to sell, sales,

distribution, manufacture, and/or importing of the infringing products, in direct competition with

YETI, constitute common law trade dress infringement, at least because South Jetty Coolers’ use

of YETI’s trade dress and/or colorable imitations thereof is likely to cause consumer confusion

as to the origin, sponsorship, and/or affiliation of its infringing products, at least by creating the

false and misleading impression that its infringing products are manufactured by, authorized by,

or otherwise associated with YETI.

       78.     YETI’s trade dress is entitled to protection under the common law. YETI’s trade

dress includes unique, distinctive, and non-functional designs.         YETI has extensively and

continuously promoted and used its trade dress in the United States and the State of Texas.

Through that extensive and continuous use, YETI’s trade dress has become a well-known

indicator of the origin and quality of YETI’s products. YETI’s trade dress has also acquired

substantial secondary meaning in the marketplace. Moreover, YETI’s trade dress acquired this

secondary meaning before South Jetty Coolers commenced its unlawful use of YETI’s trade

dress in connection with its infringing products.

       79.     South Jetty Coolers’ use of YETI’s trade dress and/or colorable imitations thereof

has caused and, unless enjoined, will continue to cause substantial and irreparable injury to YETI

for which YETI has no adequate remedy at law, including at least substantial and irreparable

injury to the goodwill and reputation for quality associated with YETI’s trade dress, YETI’s

products, and YETI.

                                                 29
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 30 of 39




        80.    On information and belief, South Jetty Coolers’ use of YETI’s trade dress and/or

colorable imitations thereof has been intentional, willful, and malicious. South Jetty Coolers’

bad faith is evidenced at least by the similarity of it its infringing products to YETI’s trade dress

and South Jetty Coolers’ continuing disregard for YETI’s rights.

        81.    YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

YETI’s damages, South Jetty Coolers’ profits, punitive damages, costs, and reasonable attorney

fees.

                                       Count X:
                            Common Law Trademark Infringement

        82.    YETI realleges and incorporates the allegations set forth in paragraphs 1 through

81 as though fully set forth herein.

        83.    South Jetty Coolers’ activities described above, including, for example, South

Jetty Coolers’ use of YETI’s Trademarks and/or colorable imitations thereof, including using at

least “South Jetty” and “South Jetty Coolers,” in direct competition with YETI, constitute

common law trademark infringement, at least because South Jetty Coolers’ use of YETI’s

Trademarks, including through reproductions, copies, and/or colorable imitations thereof, is

likely to cause consumer confusion as to the origin and/or sponsorship/affiliation of the

infringing products, at least by creating the false and misleading impression that the infringing

products are manufactured by, authorized by, or otherwise associated with YETI.

        84.    YETI’s Trademarks are entitled to protection under the common law. YETI has

extensively and continuously promoted and used its Trademarks in the United States and the

State of Texas. Through that extensive and continuous use, YETI’s Trademarks have become

well-known indicators of the origin and quality of YETI’s products. YETI’s Trademarks have

also acquired substantial secondary meaning in the marketplace. Moreover, YETI’s Trademarks

                                                 30
            Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 31 of 39




acquired this secondary meaning before South Jetty Coolers commenced its unlawful use of

YETI’s Trademarks and/or colorable imitations thereof in connection with the infringing

products.

        85.     South Jetty Coolers’ use of YETI’s Trademarks, including through reproductions,

copies, and/or colorable imitations thereof, has caused and, unless enjoined, will continue to

cause substantial and irreparable injury to YETI for which YETI has no adequate remedy at law,

including at least substantial and irreparable injury to the goodwill and reputation for quality

associated with YETI’s Trademarks, YETI’s products, and YETI.

        86.     On information and belief, South Jetty Coolers’ use of YETI’s Trademarks,

including through reproductions, copies, and/or colorable imitations thereof, has been

intentional, willful, and malicious. South Jetty Coolers’ bad faith is evidenced at least by South

Jetty Coolers’ unlawful use of YETI’s Trademarks and/or colorable imitations thereof to sell the

infringing products, South Jetty Coolers’ infringement of YETI’s other rights, and South Jetty

Coolers’ continuing disregard for YETI’s rights.

        87.     YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

YETI’s damages, South Jetty Coolers’ profits, punitive damages, costs, and reasonable attorney

fees.

                                            Count XI:
                                   Common Law Unfair Competition

        88.     YETI realleges and incorporates the allegations set forth in paragraphs 1 through

87 as though fully set forth herein.

        89.     South Jetty Coolers’ advertisements, marketing, promotions, offers to sell, sales,

distribution, manufacture, and/or importing of the infringing products, in direct competition with

YETI, constitute common law unfair competition, at least by palming off/passing off of South

                                                 31
         Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 32 of 39




Jetty Coolers’ goods, by simulating YETI’s trade dress and Trademarks and/or colorable

imitations thereof, including at least “South Jetty” and “South Jetty Coolers,” in an intentional

and calculated manner that is likely to cause consumer confusion as to origin, sponsorship,

and/or affiliation of South Jetty Coolers’ infringing products, at least by creating the false and

misleading impression that its infringing products are manufactured by, authorized by, or

otherwise associated with YETI. South Jetty Coolers has also interfered with YETI’s business.

       90.     YETI’s trade dress and YETI’s Trademarks are entitled to protection under the

common law.     YETI’s trade dress includes unique, distinctive, and non-functional designs.

YETI’s Trademarks are inherently distinctive. YETI has extensively and continuously promoted

and used YETI’s trade dress and YETI’s Trademarks for years in the United States and the State

of Texas.    Through that extensive and continuous use, YETI’s trade dress and YETI’s

Trademarks have become well-known indicators of the origin and quality of YETI’s products.

YETI’s trade dress and YETI’s Trademarks have also acquired substantial secondary meaning in

the marketplace. Moreover, YETI’s trade dress and YETI’s Trademarks acquired this secondary

meaning before South Jetty Coolers commenced its unlawful use of YETI’s trade dress and

YETI’s Trademarks in connection with its infringing products.

       91.     South Jetty Coolers’ use of YETI’s trade dress and Trademarks and/or colorable

imitations thereof has caused and, unless enjoined, will continue to cause substantial and

irreparable injury to YETI for which YETI has no adequate remedy at law, including at least

substantial and irreparable injury to the goodwill and reputation for quality associated with

YETI’s trade dress, YETI’s Trademarks, YETI’s products, and YETI.

       92.     On information and belief, South Jetty Coolers’ use of YETI’s trade dress and/or

colorable imitations thereof has been intentional, willful, and malicious. South Jetty Coolers’



                                               32
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 33 of 39




bad faith is evidenced at least by the similarity of its infringing products to YETI’s trade dress

and South Jetty Coolers’ continuing disregard for YETI’s rights.

        93.    YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

YETI’s damages, South Jetty Coolers’ profits, punitive damages, costs, and reasonable attorney

fees.

                                               Count XII:
                                       Common Law Misappropriation

        94.    YETI realleges and incorporates the allegations set forth in paragraphs 1 through

93 as though fully set forth herein.

        95.    South Jetty Coolers’ advertisements, promotions, offers to sell, sales, distribution,

manufacture, and/or importing of the infringing products, in direct competition with YETI,

constitute common law misappropriation.

        96.    YETI created the Rambler® Drinkware and Roadie® and Tundra® Coolers

covered by YETI’s trade dress and YETI’s Trademarks through extensive time, labor, effort,

skill, and money. South Jetty Coolers has wrongfully used YETI’s trade dress and YETI’s

Trademarks and/or colorable imitations thereof, including using at least “South Jetty” and “South

Jetty Coolers,” in competition with YETI and gained a special advantage because South Jetty

Coolers was not burdened with the expenses incurred by YETI.             South Jetty Coolers has

commercially damaged YETI, at least by causing consumer confusion as to origin and/or

sponsorship/affiliation of South Jetty Coolers’ infringing products, by creating the false and

misleading impression that their infringing products are manufactured by, authorized by, or

otherwise associated with YETI, and by taking away sales that YETI would have made.

        97.    YETI’s trade dress and YETI’s Trademarks are entitled to protection under the

common law.      YETI’s trade dress includes unique, distinctive, and non-functional designs.

                                                33
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 34 of 39




YETI’s Trademarks are inherently distinctive. YETI has extensively and continuously promoted

and used YETI’s trade dress and YETI’s Trademarks for years in the United States and the State

of Texas.    Through that extensive and continuous use, YETI’s trade dress and YETI’s

Trademarks have become well-known indicators of the origin and quality of YETI’s products.

YETI’s trade dress and YETI’s Trademarks have also acquired substantial secondary meaning in

the marketplace. Moreover, YETI’s trade dress and YETI’s Trademarks acquired this secondary

meaning before South Jetty Coolers commenced its unlawful use of YETI’s trade dress and

YETI’s Trademarks in connection with its infringing products.

       98.     South Jetty Coolers’ use of YETI’s trade dress and YETI’s Trademarks and/or

colorable imitations thereof has caused and, unless enjoined, will continue to cause substantial

and irreparable commercial injury to YETI for which YETI has no adequate remedy at law,

including at least substantial and irreparable injury to the goodwill and reputation for quality

associated with YETI’s trade dress and YETI’s Trademarks with YETI and YETI’s products.

Moreover, as a result of its misappropriation, South Jetty Coolers has profited and, unless such

conduct is enjoined by this Court, will continue to profit by misappropriating the time, effort, and

money that YETI invested in establishing the reputation and goodwill associated with YETI’s

trade dress and YETI’s Trademarks with YETI and YETI’s products.

       99.     On information and belief, South Jetty Coolers’ misappropriation of YETI’s trade

dress and YETI’s Trademarks and/or colorable imitations thereof has been intentional, willful,

and malicious. South Jetty Coolers’ bad faith is evidenced at least by the similarity of its

infringing products to YETI’s trade dress and YETI’s Trademarks and South Jetty Coolers’

continuing disregard for YETI’s rights.




                                                34
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 35 of 39




        100.   YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

YETI’s damages, South Jetty Coolers’ profits, punitive damages, costs, and reasonable attorney

fees.

                                              Count XIII:
                                           Unjust Enrichment

        101.   YETI realleges and incorporates the allegations set forth in paragraphs 1 through

100 as though fully set forth herein.

        102.   South Jetty Coolers’ advertisements, promotions, offers to sell, sales, distribution,

manufacture, and/or importing of its infringing products, in direct competition with YETI,

constitute unjust enrichment, at least because South Jetty Coolers has wrongfully obtained

benefits at YETI’s expense. South Jetty Coolers has also, inter alia, operated with an undue

advantage.

        103.   YETI created the Rambler® Drinkware and Roadie® and Tundra® Coolers

covered by YETI’s trade dress and YETI’s Trademarks through extensive time, labor, effort,

skill, and money. South Jetty Coolers has wrongfully used and is wrongfully using YETI’s trade

dress and YETI’s Trademarks and/or colorable imitations thereof, including using at least “South

Jetty” and “South Jetty Coolers,” in competition with YETI, and has gained and is gaining a

wrongful benefit by undue advantage through such use. South Jetty Coolers has not been

burdened with the expenses incurred by YETI, yet South Jetty Coolers is obtaining the resulting

benefits for its own business and products.

        104.   YETI’s trade dress and YETI’s Trademarks are entitled to protection under the

common law.      YETI’s trade dress includes unique, distinctive, and non-functional designs.

YETI’s Trademarks are inherently distinctive. YETI has extensively and continuously promoted

and used YETI’s trade dress and YETI’s Trademarks for years in the United States and the State

                                                35
          Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 36 of 39




of Texas.     Through that extensive and continuous use, YETI’s trade dress and YETI’s

Trademarks have become well-known indicators of the origin and quality of YETI’s products.

YETI’s trade dress and YETI’s Trademarks have also acquired substantial secondary meaning in

the marketplace. Moreover, YETI’s trade dress and YETI’s Trademarks acquired this secondary

meaning before South Jetty Coolers commenced its unlawful use of YETI’s trade dress and

YETI’s Trademarks and colorable imitations thereof in connection with its infringing products.

       105.    South Jetty Coolers’ use of YETI’s trade dress and YETI’s Trademarks and/or

colorable imitations thereof has caused and, unless enjoined, will continue to cause substantial

and irreparable commercial injury to YETI for which YETI has no adequate remedy at law,

including at least substantial and irreparable injury to the goodwill and reputation for quality

associated with YETI’s trade dress and YETI’s Trademarks with YETI and YETI’s products.

YETI accumulated this goodwill and reputation through extensive time, labor, effort, skill, and

investment. South Jetty Coolers has wrongfully obtained and is wrongfully obtaining a benefit at

YETI’s expense by taking undue advantage and free-riding on YETI’s efforts and investments,

and enjoying the benefits of YETI’s hard-earned goodwill and reputation.

       106.    On information and belief, South Jetty Coolers’ unjust enrichment at YETI’s

expense has been intentional, willful, and malicious. South Jetty Coolers’ bad faith is evidenced

at least by the similarity of its infringing products to YETI’s trade dress, and South Jetty

Coolers’ continuing disregard for YETI’s rights.

       107.    YETI is entitled to injunctive relief, and YETI is also entitled to recover at least

South Jetty Coolers’ profits.




                                                36
            Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 37 of 39




                                     Demand for Jury Trial

       YETI hereby demands a jury trial on all issues so triable.

                                          Relief Sought
       WHEREFORE, Plaintiff respectfully prays for:

       1.       Judgment that South Jetty Coolers has (i) infringed YETI’s trade dress in

violation of § 1125(a) of Title 15 in the United States Code; (ii) diluted YETI’s trade dress in

violation of § 1125(c) of Title 15 in the United States Code; (iii) diluted YETI’s trade dress in

violation of Tex. Bus. & Com. Code § 16.103; (iv) infringed YETI’s registered trademarks in

violation of § 1114(1) of Title 15 in the United States Code; (v) infringed YETI’s Trademarks in

violation of § 1125(a) of Title 15 in the United States Code; (vi) diluted YETI’s Trademarks in

violation of § 1125(c) of Title 15 in the United States Code; (vii) diluted YETI’s Trademarks in

violation of Tex. Bus. & Com. Code § 16.103; (viii) engaged in unfair competition and false

designation of origin in violation of § 1125(a) of Title 15 in the United States Code; (ix) violated

YETI’s common law rights in YETI’s trade dress; (x) violated YETI’s common law rights in

YETI’s Trademarks; (xi) engaged in common law unfair competition; (xii) engaged in common

law misappropriation; and (xiii) been unjustly enriched at YETI’s expense, and that all of these

wrongful activities by South Jetty Coolers was willful;

       2.       An injunction against further infringement and dilution of YETI’s trade dress and

YETI’s Trademarks, and further acts of unfair competition, misappropriation, and unjust

enrichment by South Jetty Coolers, and each of its agents, employees, servants, attorneys,

successors and assigns, and all others in privity or acting in concert with any of them, including

at least from selling, offering to sell, distributing, manufacturing, importing, or advertising the

infringing products, or any other products that use a copy, reproduction, or colorable imitation of



                                                37
            Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 38 of 39




YETI’s trade dress, and/or Trademarks, pursuant to at least 15 U.S.C. § 1116 and Tex. Bus. &

Com. Code § 16.104, and 35 U.S.C. § 283;

       3.       An Order directing South Jetty Coolers to recall all infringing products sold

and/or distributed and provide a full refund for all recalled infringing products;

       4.       An Order directing the destruction of (i) all infringing products, including all

recalled infringing products, (ii) any other products that use a copy, reproduction, or colorable

imitation of YETI’s trade dress or Trademarks in South Jetty Coolers’ possession or control, (iii)

all plates, molds, and other means of making the infringing products in South Jetty Coolers’

possession, custody, or control, and (iv) all advertising materials related to the infringing

products in South Jetty Coolers’ possession, custody, or control, including on the Internet,

pursuant to at least 15 U.S.C. § 1118;

       5.       An Order directing South Jetty Coolers to publish a public notice providing

proper attribution of YETI’s trade dress and YETI’s Trademarks to YETI, and to provide a copy

of this notice to all customers, distributors, and/or others from whom the infringing products are

recalled;

       6.       An Order barring importation of the infringing products and/or colorable

imitations thereof into the United States, and barring entry of the infringing products and/or

colorable imitations thereof into any customhouse of the United States, pursuant to at least 15

U.S.C. § 1125(b);

       7.       An award of South Jetty Coolers’ profits, YETI’s actual damages, enhanced

damages, punitive damages, exemplary damages, costs, prejudgment and post judgment interest,

and reasonable attorney fees pursuant to at least 15 U.S.C. §§ 1125(a), 1125(c), 1116, and 1117

and Tex. Bus. & Com. Code § 16.104; and



                                                 38
           Case 1:19-cv-00842-RP Document 1 Filed 08/28/19 Page 39 of 39




      8.       Such other and further relief as this Court deems just and proper.



Dated: August 28, 2019                       Respectfully submitted,


                                             By: /s/ Joseph J. Berghammer
                                             Joseph J. Berghammer (admitted in the Western
                                             District of Texas)
                                             Illinois Bar No. 6273690
                                             jberghammer@bannerwitcoff.com
                                             Michael L. Krashin (admitted in the Western
                                             District of Texas)
                                             Illinois Bar No. 6286637
                                             mkrashin@bannerwitcoff.com
                                             Sean J. Jungels (admitted in the Western District of
                                             Texas)
                                             Illinois Bar No. 6303636
                                             sjungels@bannerwitcoff.com
                                             Banner & Witcoff, Ltd.
                                             71 South Wacker Drive
                                             Suite 3600
                                             Chicago, IL 60606
                                             Telephone: (312) 463-5000
                                             Facsimile: (312) 463-5001

                                             ATTORNEYS FOR YETI COOLERS, LLC




                                                39
